Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on foreign application JP 2018-085234 filed on 04/26/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: —DEVICE, SYSTEM, AND PROGRAM FOR WEARABLE INFORMATION TERMINAL FOR A DRIVER OF AN AUTOMATED VEHICLE—.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.



Claim Objections
Claims 1, 11, 12, 14, 19, 20, and 21 are objected to because of the following informalities.
Claim 1 recites “a wearable terminal wearable on a human body”, should read — a  terminal wearable on a human body —. 
Claim 11 recites “wherein the information processing device has an alarm output function and configured to... at an output time of the recovery request notification to the manual driving”, should read — wherein the information processing device has an alarm output function and is configured to... at an output time of the recovery request notification [[to]]for the manual driving —. 
Claim 12 recites “wherein the information processing device has a vibration function and configured to”, should read — wherein the information processing device has a vibration function and is configured to —. 
Claim 14 recites “an information terminal having a wearable specification wearable on a driver”, should read — an information terminal  wearable on a driver —. 
Claim 19 recites “the information processing device being a wearable terminal wearable on a human body”, should read — the information processing device being a  terminal wearable on a human body —. 
Claim 20 recites “an information terminal having a wearable specification wearable on a driver”, should read — an information terminal  wearable on a driver —. 
Claim 21 recites “the information processing device being a wearable terminal wearable on a human body... the program for causing a data processing unit”, should read — the information processing device being a  terminal wearable on a human body... the program [[for]] causing a data processing unit —. 
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows.
The following limitations recite a generic placeholder coupled with functional language without a structural modifier:
“a communication unit configured to transmit detection information” recited in claim(s) 5-9.
“a storage unit configured to store acquired information of the sensor as log data” recited in claim(s) 9.
“the mobile device executes processing”, “the mobile device acquires the section information”, “the mobile device estimates the time”, “the mobile device determines notification timing”, “by the mobile device, executing processing of acquiring section information” recited in claim(s) 14-17, 20.

For the purposes of examination, the examiner will take a communication unit as a transmitter/receiver, based on FIG. 22, and the following excerpt(s):
¶[0173]: “Fig. 22 is a diagram illustrating an example of a hardware configuration applicable as the information terminal 50 and the information processing device attachable to and detachable from the mobile device...”.
¶[0175]: “...A communication unit 509 functions as a transmission/reception unit for data communication via a network such as the Internet or a local area network, and communicates with an external device”.

For the purposes of examination, the examiner will take  a storage unit as a memory, based on FIG. 22, and the following excerpt(s):
¶[0175]: “...The storage unit 508 connected to the input/output interface 505 includes, for example, a hard disk and the like, and stores the program executed by the CPU 501 and various data”.

For the purposes of examination, the examiner will take the mobile device as a central processing unit (CPU) executing various types of processing according to a program, based on FIG. 8, FIG. 22, and the following excerpt(s):
¶0172]: “The above-described processing can be executed by applying the configurations of the mobile device 100 and the information terminal 50 having the configuration described with reference to Fig. 8.”.
¶[0173]: “...A central processing unit (CPU) 501 functions as a data processing unit that execute various types of processing according to a program stored in a read only memory (ROM) 502 or a storage unit 508. For example, the CPU 501 executes processing according to the sequence described in the above embodiment”.
¶[00174]: “The CPU 501 is connected to an input/output interface 505 via the bus 504... an output unit 507 including a display, a speaker, and the like are connected to the input/output interface 505...
Furthermore, the output unit 507 also outputs drive information for a drive unit 522 of the mobile device”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Step 1 (MPEP § 2106.03)
Step 1 of the 2019 PEG analyzes the claims to determine whether the claims fall into one of the four statutory categories of a method, a machine, an item of manufacture, or a material.
Claim 21 is directed to a program, i.e. non-statutory subject matter.
Claim 21 recites “A program for causing an information processing device to execute information processing”. The broadest reasonable interpretation of a program  is a product that does not have a physical or tangible form, such as a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations – (MPEP § 2106.03.I).
Although claim 21 recites “an information processing device”, “a data processing unit”, “a mobile device”, and “a display unit”, none of these elements is positively recited as a claimed element. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5-10, 19, and 21 recite the term “mobile device”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “mobile device” in claims 1, 5-10, and 19-21 is used by the claims to mean “an automobile capable of traveling while switching the automatic driving and the manual driving” (¶[0020]) while the accepted meaning is “a computing device small enough to hold and operate in the hand” (see NPL Mobile Device, Wikipedia revision from 23 February 2018). The term is indefinite because the specification does not clearly redefine the term. Specifically, ¶[0020] recites “The mobile device is an automobile capable of traveling while switching the automatic driving and the manual driving, for example”, where the definition of the mobile device is open ended. 
Additionally, ¶[0055] states “a specific configuration and a processing example of a mobile device corresponding to the automobile 10 of the present disclosure will be described with reference to Fig. 8 and the subsequent drawings. Fig. 8 illustrates a configuration example of the mobile device 100” where the structure of FIG. 8, detailed in ¶[0173]-¶[0174], is an example only.
For the purposes of examination, the examiner will take “mobile device” as —  automated vehicle —, based on FIG. 1, FIG. 8, ¶[0020], ¶[0025], and ¶[0026] of the specification.
Dependent claims 2-13 inherit and do not cure the deficiencies of claim 1 and are therefore rejected on the same basis as outlined above.

Regarding claim 14, the phrase “the information terminal receives transmission data from the mobile device, and outputs the section information of an automatic driving section and a manual driving section on a traveling route of the mobile device, and display data by which the time to reach each section is confirmable, to a display unit” renders the claim indefinite because it is unclear what is meant by “and display data by which the time to reach each section is confirmable, to a display unit” and whether the display unit is a part of the mobile device or the information terminal.  Specifically “and display data [...], to a display unit” requires the data be shown to the display unit, rather than the display unit showing the data. 
For the purposes of examination, the examiner will take “and display data by which the time to reach each section is confirmable, to a display unit” as — and display data by which the time to reach each section is confirmable, [[to]] on a display unit of the information terminal —, based on FIG. 5 and ¶[0045]. 
The clarification of the display unit as belonging to the information terminal is required as the “special technical feature” to meet the requirement of unity of invention and avoid an indefiniteness rejection regarding whether the display unit is an element of the mobile device or the information terminal (See FIG. 1: (15); FIG. 2; FIG. 5; ¶[0045]). 
Dependent claims 15-18 inherit and do not cure the deficiencies of claim 14 and are therefore rejected on the same basis as outlined above.

Regarding claim 19, the phrase “An information processing method executed in an information processing device, the information processing device being a wearable terminal wearable on a human body, the information processing method comprising: by a data processing unit, outputting section information of an automatic driving section and a manual driving section on a traveling route of a mobile device ” renders the claim indefinite because it is unclear whether the data processing unit is a part of the information processing device or a part of the mobile device. 
Claim 19 recites “An information processing method executed in an information processing device”, where the information processing device is a “terminal wearable on a human body”. Based on FIG. 1: (10), (50), FIG. 5, and ¶[0027]: “An outline of configurations and processing of a mobile device and an information processing device (information terminal 50 illustrated in Fig. 1) will be described with reference to Fig. 1 and the subsequent drawings”, the claimed information processing device is the information terminal 50, illustrated in FIG. 1. However, the “data processing unit” recited in claim 19, is described in FIG. 1: (10), (11), and ¶[0030]: “As illustrated in Fig. 1, the automobile 10 includes a data processing unit 11”, as a part of the mobile device (¶[0020]: “...The mobile device is an automobile”). 
For the purposes of examination, the examiner will take 
“An information processing method executed in an information processing device, the information processing device being a wearable terminal wearable on a human body, the information processing method comprising: 
a data processing unit, outputting section information of an automatic driving section and a manual driving section on a traveling route of a mobile device, and display data by which a time to reach each section is confirmable, to a display unit” as 
— An information processing method executed in a mobile device and an information processing device, the information processing device being a wearable terminal wearable on a human body, the information processing method comprising: 
by a data processing unit of the mobile unit, outputting section information of an automatic driving section and a manual driving section on a traveling route of [[a]] the mobile device, and display data by which a time to reach each section is confirmable, to a display unit of the information processing device—, based on FIG. 6, ¶[0139]: “In the illustrated example, the automatic driving section Sa is illustrated in green, the manual driving section Sb is illustrated in red, and the takeover section Sc and the cautioned traveling section Sd are illustrated in yellow...”, and ¶[0140]: “As described above with reference to Figs. 6 and 7, each section on the traveling route is displayed on the display device of the information terminal 50 and the like with the predicted arrival time axis from the current point. The data processing unit 11 of the automobile 10 illustrated in Fig. 1, specifically, the automatic driving control unit 112 of the mobile device 100 illustrated in Fig. 8 calculates an estimated arrival time of each section for displaying the traveling section on the traveling route...”. 
The clarification of the display unit as belonging to the information processing device is required as the “special technical feature” to meet the requirement of unity of invention and avoid an indefiniteness rejection regarding whether the display unit is an element of the mobile device or the information processing device (See FIG. 1: (15); FIG. 2; FIG. 5; ¶[0045]). 

Regarding claim 20, the phrase “by the information terminal, receiving transmission data from the mobile device; and outputting the section information of an automatic driving section and a manual driving section on a traveling route of the mobile device, and display data by which the time to reach each section is confirmable, to a display unit” renders the claim indefinite because it is unclear what is meant by “and display data by which the time to reach each section is confirmable, to a display unit” and whether the display unit is a part of the mobile device or the information terminal.  Specifically “and display data [...], to a display unit” requires the data be shown to the display unit, rather than the display unit showing the data. 
For the purposes of examination, the examiner will take “and display data by which the time to reach each section is confirmable, to a display unit” as — and display data by which the time to reach each section is confirmable, [[to]] on a display unit of the information terminal —, based on FIG. 5 and ¶[0045]. 
The clarification of the display unit as belonging to the information terminal is required as the “special technical feature” to meet the requirement of unity of invention and avoid an indefiniteness rejection regarding whether the display unit is an element of the mobile device or the information terminal (See FIG. 1: (15); FIG. 2; FIG. 5; ¶[0045]). 

Regarding claim 21, the phrase “A program for causing an information processing device to execute information processing, the information processing device being a wearable terminal wearable on a human body, the program for causing a data processing unit to output section information of an automatic driving section and a manual driving section on a traveling route of a mobile device, and display data by which a time to reach each section is confirmable, to a display unit” renders the claim indefinite because it is unclear whether the data processing unit is a part of the information processing device or a part of the mobile device. Further, “and display data [...], to a display unit” requires the data be shown to the display unit, rather than the display unit showing the data. 
Claim 21 recites “A program for causing an information processing device”, where the information processing device is a “terminal wearable on a human body”. Based on FIG. 1: (10), (50), FIG. 5, and ¶[0027]: “An outline of configurations and processing of a mobile device and an information processing device (information terminal 50 illustrated in Fig. 1) will be described with reference to Fig. 1 and the subsequent drawings”, the claimed information processing device is the information terminal 50, illustrated in FIG. 1. However, the “data processing unit” recited in claim 21, is described in FIG. 1: (10), (11), and ¶[0030]: “As illustrated in Fig. 1, the automobile 10 includes a data processing unit 11”, as a part of the mobile device (¶[0020]: “...The mobile device is an automobile”).
For the purposes of examination, the examiner will take 
“A program for causing an information processing device to execute information processing, 
the information processing device being a wearable terminal wearable on a human body, 
the program for causing a data processing unit to output section information of an automatic driving section and a manual driving section on a traveling route of a mobile device, and display data by which a time to reach each section is confirmable, to a display unit” as 
— A program for causing a mobile device and an information processing device to execute information processing, 
the information processing device being a wearable terminal wearable on a human body, 
the program for causing a data processing unit of the mobile device to output section information of an automatic driving section and a manual driving section on a traveling route of [[a]] the mobile device, and display data by which a time to reach each section is confirmable, [[to]]on a display unit of the information processing device —, based on FIG. 6, ¶[0139]: “In the illustrated example, the automatic driving section Sa is illustrated in green, the manual driving section Sb is illustrated in red, and the takeover section Sc and the cautioned traveling section Sd are illustrated in yellow...”, and ¶[0140]: “As described above with reference to Figs. 6 and 7, each section on the traveling route is displayed on the display device of the information terminal 50 and the like with the predicted arrival time axis from the current point. The data processing unit 11 of the automobile 10 illustrated in Fig. 1, specifically, the automatic driving control unit 112 of the mobile device 100 illustrated in Fig. 8 calculates an estimated arrival time of each section for displaying the traveling section on the traveling route...”.
The clarification of the display unit as belonging to the information terminal is required as the “special technical feature” to meet the requirement of unity of invention and avoid an indefiniteness rejection regarding whether the display unit is an element of the mobile device or the information processing device (See FIG. 1: (15); FIG. 2; FIG. 5; ¶[0045]). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-11, 13-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2019/0126942 A1) in view of Miyahara et al. (US 2020/0231181 A1), henceforth known as Goto and Miyahara, respectively.

Regarding claim 1, Goto discloses:
An information processing device that is a wearable terminal wearable on a human body, the information processing device comprising: 
(Goto,
See at least FIG. 1: (2); FIG. 5; ¶[0040]: examples of the portable terminal 2 include... a smart watch; ¶[0074]-¶[0075]: (CPU);
Where portable terminal 2 (An information processing device) is a smart watch (that is a wearable terminal wearable on a human body))

a display unit configured to [output section information of an automatic driving section and a manual driving section on a traveling route of a mobile device, and] display data by which a time to reach each section is confirmable.
(Goto,
See at least FIG. 1: (2); FIG. 5: (2), (210); ¶[0074]: display unit 210; FIG. 4; FIG. 9; ¶[0114]: remaining time to automatic driving section end;
Where portable terminal 2 includes display 210 (a display unit) that displays a remaining time in the automatic driving section until the manual driving section (configured to [...] display data by which a time to reach each section is confirmable)).

Goto fails to explicitly disclose a display unit configured to output section information of an automatic driving section and a manual driving section on a traveling route of a mobile device, the limitation bolded for emphasis.
However, in the same field of endeavor, Miyahara teaches:
[a display unit configured to] output section information of an automatic driving section and a manual driving section on a traveling route of a mobile device, and [display data by which a time to reach each section is confirmable].
(Miyahara,
See at least FIG. 9: (25); FIG. 10; ¶[0089]: notification unit 13 notifies the driver of the operation authority transfer plan 12a by using the display 25; ¶[0091]; ¶[0094]: “automatic driving cancellation prohibition section”; ¶[0042]: “automatic driving prohibition section”; ¶[0087]: traveling route of subject vehicle; ¶[0098]: remaining time;
Where notification unit 13 uses display 25 ([a display unit]) to display FIG. 10 that shows “automatic driving cancellation prohibition section”, i.e. automatic driving section ([configured to] output section information of an automatic driving section) and “automatic driving prohibition section”, i.e. manual driving section of the traveling route of the subject vehicle (and a manual driving section on a traveling route of a mobile device), and displays a remaining time until the automatic driving prohibition section, i.e. the manual driving section (and [display data by which a time to reach each section is confirmable])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto with the features of Miyahara in order to  “...reduce the load of a driver when switching from automatic driving of a vehicle to manual driving is performed” (Miyahara, ¶[0006]) and “...since the driver can grasp the automatic driving cancellation preparation section in advance, the driver can cancel the automatic driving without being confused” (Miyahara, ¶[0107]). 


Regarding claim 2, Goto and Miyahara teach the information processing device according to claim 1. Miyahara further teaches:
wherein the display unit further outputs display data by which an output time of a recovery request notification to manual driving is confirmable.
(Miyahara,
See at least FIG. 9: (25); FIG. 10; ¶[0089]: notification unit 13 notifies the driver of the operation authority transfer plan 12a by using the display 25; ¶[0094]: “automatic driving cancellation preparation section”; ¶[0095];
Where notification unit 13 uses display 25 (wherein the display unit) to display FIG. 10 that shows a remaining time (further outputs display data by which an output time) to the “automatic driving cancellation preparation section”, i.e. a section to prepare for manual driving (of a recovery request notification to manual driving is confirmable)).


Regarding claim 10, Goto and Miyahara teach the information processing device according to claim 1. Miyahara further teaches:
wherein the information processing device outputs section information indicating each section of the automatic driving section and the manual driving section on the traveling route of the mobile device, and a takeover section set between the automatic driving section and the manual driving section, and the display data by which a time to reach each section is confirmable.
(Miyahara,
See at least FIG. 9: (25); FIG. 10; ¶[0089]: notification unit 13 notifies the driver of the operation authority transfer plan 12a by using the display 25; ¶[0094]: “automatic driving cancellation preparation section”, “automatic driving cancellation preparation section”; ¶[0042]: “automatic driving prohibition section”;
Where notification unit 13 uses display 25 (wherein the information processing device) to display FIG. 10 that shows “automatic driving cancellation prohibition section”, i.e. automatic driving section (outputs section information indicating each section of the automatic driving section) and “automatic driving prohibition section”, i.e. manual driving section of the traveling route of the subject vehicle (and the manual driving section on the traveling route of the mobile device), and “automatic driving cancellation preparation section”, i.e. a section to prepare for manual driving between the automatic and manual driving sections (and a takeover section set between the automatic driving section and the manual driving section), and displays a time to each section, as shown in FIG. 10 (and the display data by which a time to reach each section is confirmable)).


Regarding claim 11, Goto and Miyahara teach the information processing device according to claim 1. Goto further discloses:
wherein the information processing device has an alarm output function and configured to output an alarm at an output time of the recovery request notification to the manual driving.
(Goto,
See at least FIG. 1: (2); FIG. 5: (2), (210); ¶[0074]: display unit 210; FIG. 4; FIG. 6; FIG. 7; ¶[0101]: a banner display that is a combination of text with an icon as illustrated in A to G in FIG. 6 may be performed. Alternatively, a pop-up display that is a combination of text with an icon as illustrated in FIG. 7 may be performed;
Where portable terminal 2 (wherein the information processing device) includes display 210  that displays a banner or a pop-up display (has an alarm output function and configured to output an alarm) when switching from automatic driving to manual driving (at an output time of the recovery request notification to the manual driving)).


Regarding claim 13, Goto and Miyahara teach the information processing device according to claim 1. Goto further discloses:
wherein the information processing device is a wristwatch-type terminal.
(Goto,
See at least FIG. 1: (2); ¶[0040]: Examples of the portable terminal 2 include... a smart watch;
Where portable terminal 2 (wherein the information processing device) is a smart watch (is a wristwatch-type terminal)).


Regarding claim 14, Goto discloses:
An information processing system comprising a mobile device and an information terminal having a wearable specification wearable on a driver of the mobile device, 
(Goto,
See at least FIG. 1: (1), (2), (3), (HV); ¶[0039]: an assistance system 3 includes a vehicle-side unit 1 and a portable terminal 2. The vehicle-side unit 1 is mounted on a vehicle HV; ¶[0040]: Examples of the portable terminal 2 include... a smart watch;
Where assistance system 3 (An information processing system) includes vehicle-side unit 1 on vehicle HV (comprising a mobile device) and a portable terminal 2 (and an information terminal) that is a smart watch (having a wearable specification wearable on a driver of the mobile device))
wherein the mobile device executes processing of acquiring section information of an automatic driving section and a manual driving section on a traveling route of the mobile device, 
(Goto,
See at least FIG. 1: (1), (HV); FIG. 2; ¶[0042]: ECU; ¶[0052]: automatic driving ECU 60 recognizes a traveling environment of the own vehicle from the position of the own vehicle and map data acquired from the ADAS locator 30... automatic driving ECU 60 generates a travel plan for causing the own vehicle to travel by automatic driving; ¶[0053]: automatic driving ECU 60 is capable of performing switching between execution and inexecution of automatic driving... the inexecution of automatic driving corresponds to manual driving. The switching between the execution and the inexecution of automatic driving in the automatic driving ECU 60 may be autonomously performed in accordance with, for example, the end of traveling in an automatic driving section, a recognized traveling environment;
Where the vehicle-side unit 1 on vehicle HV, including automatic driving ECU 60 (wherein the mobile device), acquires map data from ADAS locator 30 (executes processing of acquiring section information) and determines sections of automatic driving and manual driving (of an automatic driving section and a manual driving section) to generate a travel plan for the vehicle HV (on a traveling route of the mobile device))

estimating a time to reach each section, and transmitting the estimated time to the information terminal, and 
(Goto,
See at least FIG. 1: (1), (2); FIG. 2; FIG. 3: (112); FIG. 4. FIG. 9; ¶[0113]: The necessity determination section 112... acquires a remaining distance to an automatic driving section end on the basis of a travel plan generated in the automatic driving ECU 60... The remaining time may be calculated by the necessity determination section 112 from the remaining distance and an average vehicle speed; ¶[0114]: the remaining distance and/or the remaining time to switching from automatic driving to manual driving may also be transmitted when a request notification is transmitted from the vehicle-side unit 1 to the portable terminal 2, and the remaining distance and/or the remaining time may also be displayed when an assistance display is performed in the portable terminal 2;
Where the necessity determination section 112, part of the vehicle-side unit 1 on vehicle HV, estimates a remaining time until the vehicle HV reaches the end of an automatic driving section (estimating a time to reach each section) and transmits the remaining time to the portable terminal 2 (and transmitting the estimated time to the information terminal))

the information terminal receives transmission data from the mobile device, [and outputs the section information of an automatic driving section and a manual driving section on a traveling route of the mobile device], and display data by which the time to reach each section is confirmable, to a display unit.
(Goto,
See at least FIG. 1: (2); FIG. 5: (2), (210); ¶[0074]: display unit 210; FIG. 4; FIG. 9; ¶[0114]: the remaining distance and/or the remaining time to switching from automatic driving to manual driving may also be transmitted when a request notification is transmitted from the vehicle-side unit 1 to the portable terminal 2, and the remaining distance and/or the remaining time may also be displayed when an assistance display is performed in the portable terminal 2;
Where portable terminal 2 (the information terminal) receives the remaining time transmitted from the vehicle-side unit 1 (receives transmission data from the mobile device) and displays the remaining time to the end of the automatic driving section on display 210 ([...], and display data by which the time to reach each section is confirmable, to a display unit)).

Goto fails to explicitly disclose the information terminal outputs the section information of an automatic driving section and a manual driving section on a traveling route of the mobile device, the limitation bolded for emphasis.
However, in the same field of endeavor, Miyahara teaches:
[the information terminal ...] and outputs the section information of an automatic driving section and a manual driving section on a traveling route of the mobile device, [and display data by which the time to reach each section is confirmable, to a display unit].
 (Miyahara,
See at least FIG. 9: (25); FIG. 10; ¶[0089]: notification unit 13 notifies the driver of the operation authority transfer plan 12a by using the display 25; ¶[0091]; ¶[0094]: “automatic driving cancellation prohibition section”; ¶[0042]: “automatic driving prohibition section”; ¶[0087]: traveling route of subject vehicle; ¶[0098]: remaining time;
Where notification unit 13 uses display 25 ([the information terminal ...]) to display FIG. 10 that shows “automatic driving cancellation prohibition section”, i.e. automatic driving section (and outputs the section information of an automatic driving section) and “automatic driving prohibition section”, i.e. manual driving section of the traveling route of the subject vehicle (and a manual driving section on a traveling route of the mobile device), and displays a remaining time until the automatic driving prohibition section, i.e. the manual driving section, on display 25 ([and display data by which the time to reach each section is confirmable, to a display unit])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto with the features of Miyahara in order to  “...reduce the load of a driver when switching from automatic driving of a vehicle to manual driving is performed” (Miyahara, ¶[0006]) and “...since the driver can grasp the automatic driving cancellation preparation section in advance, the driver can cancel the automatic driving without being confused” (Miyahara, ¶[0107]). 


Regarding claim 15, Goto and Miyahara teach the information processing system according to claim 14. Goto further discloses:
wherein the mobile device acquires the section information of an automatic driving section and a manual driving section from a local dynamic map (LDM).
(Goto,
See at least FIG. 1: (1); FIG. 2: (30), (60); ¶[0045]: The ADAS locator 30 includes a global navigation satellite system (GNSS) receiver 31, an inertial sensor 32 and a map database (hereinbelow, referred to as a DB) 33 in which map data is stored; ¶[0052]: automatic driving ECU 60 recognizes a traveling environment of the own vehicle from the position of the own vehicle and map data acquired from the ADAS locator 30 and sensing information acquired from the surroundings monitoring sensor 50. The automatic driving ECU 60 generates a travel plan for causing the own vehicle to travel by automatic driving; ¶[0053]: automatic driving, manual driving;
Where the automatic driving ECU 60, part of the vehicle-side unit 1 (wherein the mobile device), generates a travel plan that determines automatic driving sections and manual driving sections (acquires the section information of an automatic driving section and a manual driving section) based on map data (from a local dynamic map (LDM))).


Regarding claim 16, Goto and Miyahara teach the information processing system according to claim 14. Goto further teaches:
wherein the mobile device estimates the time to reach each section on a basis of average speed information of a vehicle on the traveling route of the mobile device.
(Goto,
See at least FIG. 1: (1), (2); FIG. 2; FIG. 3: (112); FIG. 4. FIG. 9; ¶[0113]: The necessity determination section 112... acquires a remaining distance to an automatic driving section end on the basis of a travel plan generated in the automatic driving ECU 60... The remaining time may be calculated by the necessity determination section 112 from the remaining distance and an average vehicle speed; 
Where the necessity determination section 112, part of the vehicle-side unit 1 on vehicle HV (wherein the mobile device), estimates a remaining time until the vehicle HV reaches the end of an automatic driving section (estimates the time to reach each section) based on an average speed of the vehicle (on a basis of average speed information of a vehicle) and the remaining distance based along the travel plan (on the traveling route of the mobile device)).


Regarding claim 19, Goto discloses:
An information processing method executed in an information processing device, the information processing device being a wearable terminal wearable on a human body, the information processing method comprising: 
(Goto,
See at least FIG. 1: (1), (2), (3), (HV); ¶[0039]: an assistance system 3 includes a vehicle-side unit 1 and a portable terminal 2. The vehicle-side unit 1 is mounted on a vehicle HV; ¶[0040]: Examples of the portable terminal 2 include... a smart watch;
Where assistance system 3 includes vehicle-side unit 1 on vehicle HV and a portable terminal 2 (An information processing method executed in an information processing device) that is a smart watch (the information processing device being a wearable terminal wearable on a human body))

by a data processing unit, [outputting section information of an automatic driving section and a manual driving section on a traveling route of a mobile device], and display data by which a time to reach each section is confirmable, to a display unit.
(Goto,
See at least FIG. 1: (1), (2), (HV); FIG. 2; FIG. 4; FIG. 5: (2), (210); FIG. 9; ¶[0042]: ECU; ¶[0074]: display unit 210; ¶[0114]: the remaining distance and/or the remaining time to switching from automatic driving to manual driving may also be transmitted when a request notification is transmitted from the vehicle-side unit 1 to the portable terminal 2, and the remaining distance and/or the remaining time may also be displayed when an assistance display is performed in the portable terminal 2;
Where the vehicle-side unit 1 on vehicle HV (by a data processing unit), transmits the remaining time to portable terminal 2, which displays the remaining time to the end of the automatic driving section on display 210 ([...], and display data by which a time to reach each section is confirmable, to a display unit)).

Goto fails to explicitly disclose by a data processing unit, outputting section information of an automatic driving section and a manual driving section on a traveling route of a mobile device, the limitation bolded for emphasis.
However, in the same field of endeavor, Miyahara teaches:
[by a data processing unit,] outputting section information of an automatic driving section and a manual driving section on a traveling route of a mobile device, [and display data by which a time to reach each section is confirmable, to a display unit].
(Miyahara,
See at least FIG. 9: (25); FIG. 10; ¶[0089]: notification unit 13 notifies the driver of the operation authority transfer plan 12a by using the display 25; ¶[0091]; ¶[0094]: “automatic driving cancellation prohibition section”; ¶[0042]: “automatic driving prohibition section”; ¶[0087]: traveling route of subject vehicle; ¶[0098]: remaining time;
Where notification unit 13 uses display 25 ([by a data processing unit,]) to display FIG. 10 that shows “automatic driving cancellation prohibition section”, i.e. automatic driving section (outputting section information of an automatic driving section) and “automatic driving prohibition section”, i.e. manual driving section of the traveling route of the subject vehicle (and a manual driving section on a traveling route of a mobile device), and displays a remaining time until the automatic driving prohibition section, i.e. the manual driving section, on display 25 ([and display data by which a time to reach each section is confirmable, to a display unit])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto with the features of Miyahara in order to  “...reduce the load of a driver when switching from automatic driving of a vehicle to manual driving is performed” (Miyahara, ¶[0006]) and “...since the driver can grasp the automatic driving cancellation preparation section in advance, the driver can cancel the automatic driving without being confused” (Miyahara, ¶[0107]). 


Regarding claim 20, Goto discloses:
An information processing method executed in an information processing system including a mobile device and an information terminal having a wearable specification wearable on a driver of the mobile device, the information processing method comprising: 
(Goto,
See at least FIG. 1: (1), (2), (3), (HV); ¶[0039]: an assistance system 3 includes a vehicle-side unit 1 and a portable terminal 2. The vehicle-side unit 1 is mounted on a vehicle HV; ¶[0040]: Examples of the portable terminal 2 include... a smart watch;
Where assistance system 3 (An information processing method executed in an information processing system) includes vehicle-side unit 1 on vehicle HV (including a mobile device) and a portable terminal 2 (and an information terminal) that is a smart watch (having a wearable specification wearable on a driver of the mobile device))

by the mobile device, executing processing of acquiring section information of an automatic driving section and a manual driving section on a traveling route of the mobile device, 
(Goto,
See at least FIG. 1: (1), (HV); FIG. 2; ¶[0042]: ECU; ¶[0052]: automatic driving ECU 60 recognizes a traveling environment of the own vehicle from the position of the own vehicle and map data acquired from the ADAS locator 30... automatic driving ECU 60 generates a travel plan for causing the own vehicle to travel by automatic driving; ¶[0053]: automatic driving ECU 60 is capable of performing switching between execution and inexecution of automatic driving... the inexecution of automatic driving corresponds to manual driving. The switching between the execution and the inexecution of automatic driving in the automatic driving ECU 60 may be autonomously performed in accordance with, for example, the end of traveling in an automatic driving section, a recognized traveling environment;
Where the vehicle-side unit 1 on vehicle HV, including automatic driving ECU 60 (by the mobile device), acquires map data from ADAS locator 30 (executing processing of acquiring section information) and determines sections of automatic driving and manual driving (of an automatic driving section and a manual driving section) to generate a travel plan for the vehicle HV (on a traveling route of the mobile device))

estimating a time to reach each section, and transmitting the estimated time to the information terminal; and 
(Goto,
See at least FIG. 1: (1), (2); FIG. 2; FIG. 3: (112); FIG. 4. FIG. 9; ¶[0113]: The necessity determination section 112... acquires a remaining distance to an automatic driving section end on the basis of a travel plan generated in the automatic driving ECU 60... The remaining time may be calculated by the necessity determination section 112 from the remaining distance and an average vehicle speed; ¶[0114]: the remaining distance and/or the remaining time to switching from automatic driving to manual driving may also be transmitted when a request notification is transmitted from the vehicle-side unit 1 to the portable terminal 2, and the remaining distance and/or the remaining time may also be displayed when an assistance display is performed in the portable terminal 2;
Where the necessity determination section 112, part of the vehicle-side unit 1 on vehicle HV, estimates a remaining time until the vehicle HV reaches the end of an automatic driving section (estimating a time to reach each section) and transmits the remaining time to the portable terminal 2 (and transmitting the estimated time to the information terminal))

by the information terminal, receiving transmission data from the mobile device; [and 
outputting the section information of an automatic driving section and a manual driving section on a traveling route of the mobile device], and display data by which the time to reach each section is confirmable, to a display unit.
(Goto,
See at least FIG. 1: (2); FIG. 5: (2), (210); ¶[0074]: display unit 210; FIG. 4; FIG. 9; ¶[0114]: the remaining distance and/or the remaining time to switching from automatic driving to manual driving may also be transmitted when a request notification is transmitted from the vehicle-side unit 1 to the portable terminal 2, and the remaining distance and/or the remaining time may also be displayed when an assistance display is performed in the portable terminal 2;
Where portable terminal 2 (by the information terminal) receives the remaining time transmitted from the vehicle-side unit 1 (receiving transmission data from the mobile device) and displays the remaining time to the end of the automatic driving section on display 210 ([...], and display data by which the time to reach each section is confirmable, to a display unit)).

Goto fails to explicitly disclose by the information terminal outputting the section information of an automatic driving section and a manual driving section on a traveling route of the mobile device, the limitation bolded for emphasis.
However, in the same field of endeavor, Miyahara teaches:
[by the information terminal...] and outputting the section information of an automatic driving section and a manual driving section on a traveling route of the mobile device, [and display data by which the time to reach each section is confirmable, to a display unit].
(Miyahara,
See at least FIG. 9: (25); FIG. 10; ¶[0089]: notification unit 13 notifies the driver of the operation authority transfer plan 12a by using the display 25; ¶[0091]; ¶[0094]: “automatic driving cancellation prohibition section”; ¶[0042]: “automatic driving prohibition section”; ¶[0087]: traveling route of subject vehicle; ¶[0098]: remaining time;
Where notification unit 13 uses display 25 ([by the information terminal...]) to display FIG. 10 that shows “automatic driving cancellation prohibition section”, i.e. automatic driving section (and outputting the section information of an automatic driving section) and “automatic driving prohibition section”, i.e. manual driving section of the traveling route of the subject vehicle (and a manual driving section on a traveling route of the mobile device), and displays a remaining time until the automatic driving prohibition section, i.e. the manual driving section, on display 25 ([and display data by which the time to reach each section is confirmable, to a display unit])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto with the features of Miyahara in order to  “...reduce the load of a driver when switching from automatic driving of a vehicle to manual driving is performed” (Miyahara, ¶[0006]) and “...since the driver can grasp the automatic driving cancellation preparation section in advance, the driver can cancel the automatic driving without being confused” (Miyahara, ¶[0107]).


Regarding claim 21, Goto discloses:
A program for causing an information processing device to execute information processing, the information processing device being a wearable terminal wearable on a human body, 
(Goto,
See at least FIG. 1: (1), (2), (3), (HV); ¶[0039]: an assistance system 3 includes a vehicle-side unit 1 and a portable terminal 2. The vehicle-side unit 1 is mounted on a vehicle HV; ¶[0040]: Examples of the portable terminal 2 include... a smart watch; ¶[0058]: HCU 11 executes various processes by executing control programs; ¶[0075]: main control unit 200 executes various processes by executing control programs;
Where assistance system 3 includes vehicle-side unit 1 on vehicle HV and a portable terminal 2, both of which operate by executing control programs (A program for causing an information processing device to execute information processing), where portable terminal 2 is a smart watch (the information processing device being a wearable terminal wearable on a human body))

the program for causing a data processing unit to [output section information of an automatic driving section and a manual driving section on a traveling route of a mobile device], and display data by which a time to reach each section is confirmable, to a display unit.
(Goto,
See at least FIG. 1: (1), (2), (HV); FIG. 2; FIG. 4; FIG. 5: (2), (210); FIG. 9; ¶[0042]: ECU; ¶[0074]: display unit 210; ¶[0114]: the remaining distance and/or the remaining time to switching from automatic driving to manual driving may also be transmitted when a request notification is transmitted from the vehicle-side unit 1 to the portable terminal 2, and the remaining distance and/or the remaining time may also be displayed when an assistance display is performed in the portable terminal 2;
Where the vehicle-side unit 1 on vehicle HV (the program for causing a data processing unit to), transmits the remaining time to portable terminal 2, which displays the remaining time to the end of the automatic driving section on display 210 ([...], and display data by which a time to reach each section is confirmable, to a display unit)).

Goto fails to explicitly disclose the program for causing a data processing unit to output section information of an automatic driving section and a manual driving section on a traveling route of a mobile device, the limitation bolded for emphasis.
However, in the same field of endeavor, Miyahara teaches:
[the program for causing a data processing unit to] output section information of an automatic driving section and a manual driving section on a traveling route of a mobile device, [and display data by which a time to reach each section is confirmable, to a display unit].
 (Miyahara,
See at least FIG. 9: (25); FIG. 10; ¶[0089]: notification unit 13 notifies the driver of the operation authority transfer plan 12a by using the display 25; ¶[0091]; ¶[0094]: “automatic driving cancellation prohibition section”; ¶[0042]: “automatic driving prohibition section”; ¶[0087]: traveling route of subject vehicle; ¶[0098]: remaining time; ¶[0050]: programs stored in memory;
Where notification unit 13 uses display 25 ([the program for causing a data processing unit to]) to display FIG. 10 that shows “automatic driving cancellation prohibition section”, i.e. automatic driving section (output section information of an automatic driving section) and “automatic driving prohibition section”, i.e. manual driving section of the traveling route of the subject vehicle (and a manual driving section on a traveling route of a mobile device), and displays a remaining time until the automatic driving prohibition section, i.e. the manual driving section, on display 25 ([and display data by which a time to reach each section is confirmable, to a display unit])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto with the features of Miyahara in order to  “...reduce the load of a driver when switching from automatic driving of a vehicle to manual driving is performed” (Miyahara, ¶[0006]) and “...since the driver can grasp the automatic driving cancellation preparation section in advance, the driver can cancel the automatic driving without being confused” (Miyahara, ¶[0107]). 


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Goto and Miyahara as applied to claim 1, above, and in further view of Rogers (US 2011/0218765 A1), henceforth known as Rogers.

Regarding claim 3, Goto and Miyahara teach the information processing device according to claim 1. The combination of Goto and Miyahara fails explicitly to teach the limitations of claim 3 as a whole. 
However, in the same field of endeavor, Rogers teaches:
wherein the display unit displays different pieces of the section information according to individual time axes in an inner peripheral portion and an outer peripheral portion.
(Rogers,
See at least FIG. 1; ¶[0026]: computing system 10 is a wrist-watch; ¶[0028]: computing system 10 includes a display; FIG. 2: (56), (5), (54); ¶[0033]: The hours countdown screen 40 also includes an adjustable colored area 56 on the countdown face 52 that graphically indicates the time remaining in a countdown; ¶[0037]: (5); FIG. 3: (84), (6), (54); ¶[0038]-¶[0039]; FIG. 4: (94); ¶[0040];
Where computing system 10 is a wrist-watch that includes a display (wherein the display unit) that displays different sections of countdown time (displays different pieces of the section information) according to edge 5 and countdown indicator 54 shown in FIG. 2 (according to individual time axes), where edge 5 and countdown indicator 54 start at the center of the clock and extend to the outer portion of the clock (in an inner peripheral portion and an outer peripheral portion)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto and Miyahara with the features taught by Rogers because “...people often perceive the expiration of time as displayed by a digital countdown (e.g., through numbers increasing or decreasing) in a numeric sense. Unfortunately, people often focus on the changing numbers rather than the actual expiration of time. This can result in the appearance of time moving either more slowly or more quickly than it actually is. Thus, people often miss deadlines or fail to finish various tasks in a time allotted” (Rogers, ¶[0002]) and “Embodiments of the invention address the drawbacks of the prior art and make it easier for people to understand the concept of elapsed time. The present invention allows the user to see time as a measurement instead of positions on a clockface or a digital readout.” (Rogers, ¶[0003]).


Regarding claim 4, Goto and Miyahara teach the information processing device according to claim 1. The combination of Goto and Miyahara fails explicitly to teach the limitations of claim 4 as a whole. 
However, in the same field of endeavor, Rogers teaches:
wherein the display unit displays different pieces of the section information according to three or more individual time axes from an inner peripheral portion to an outer peripheral portion.
(Rogers,
See at least FIG. 1; ¶[0026]: computing system 10 is a wrist-watch; ¶[0028]: computing system 10 includes a display; FIG. 2: (56), (5), (54); ¶[0033]: The hours countdown screen 40 also includes an adjustable colored area 56 on the countdown face 52 that graphically indicates the time remaining in a countdown; ¶[0037]: (5); FIG. 3: (84), (6), (54); ¶[0038]-¶[0039]; FIG. 4: (94); ¶[0040]; ¶[0054]: the clock screen 120 may display one or more colored areas that graphically illustrate the length of a countdown... if the time remaining in a countdown is more than a minute but less than an hour, a red colored area for the remaining minutes and a blue colored area for the remaining fractions of an hour is displayed;
Where computing system 10 is a wrist-watch that includes a display (wherein the display unit) that displays different sections of countdown time (displays different pieces of the section information) according to edge 5 and countdown indicator 54 shown in FIG. 2 and where multiple colored areas may be shown at once resulting in at least three axes such as edge 5 and countdown indicator 54 (according to three or more individual time axes), where the three axes including edge 5 and countdown indicator 54 start at the center of the clock and extend to the outer portion of the clock (from an inner peripheral portion to an outer peripheral portion)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto and Miyahara with the features taught by Rogers because “...people often perceive the expiration of time as displayed by a digital countdown (e.g., through numbers increasing or decreasing) in a numeric sense. Unfortunately, people often focus on the changing numbers rather than the actual expiration of time. This can result in the appearance of time moving either more slowly or more quickly than it actually is. Thus, people often miss deadlines or fail to finish various tasks in a time allotted” (Rogers, ¶[0002]) and “Embodiments of the invention address the drawbacks of the prior art and make it easier for people to understand the concept of elapsed time. The present invention allows the user to see time as a measurement instead of positions on a clockface or a digital readout.” (Rogers, ¶[0003]).


Claims 5-9 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Goto and Miyahara	 as applied to claim 1, above, and in further view of Stempora (US 2015/0025917 A1), henceforth known as Stempora.

Regarding claim 5, Goto and Miyahara teach the information processing device according to claim 1. The combination of Goto and Miyahara fails explicitly to teach the limitations of claim 5 as a whole. 
However, in the same field of endeavor, Stempora teaches:
further comprising: a sensor configured to detect a state of a terminal wearer; and 
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]: decision information or information used to determine decision information is obtained from a portable device or wearable device... (such as a smart watch); ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... blood pressure sensor, heart rate monitor... the portable device and/or vehicle comprise one or more sensors, such as a camera or heart rate monitor, that provides information that can be used to determine cognitive information;
Where the portable device 103 is a smart watch and includes a blood pressure sensor to detect a cognitive state of the individual wearing the smart watch (further comprising: a sensor configured to detect a state of a terminal wearer))

a communication unit configured to transmit detection information of the sensor to the mobile device.
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]; ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... radio transceiver, WiFi transceiver, Bluetooth.TM. transceiver, cellular phone communications sensor, GSM/TDMA/CDMA transceiver, near field communication (NFC) receiver or transceiver; FIG. 1: (124); ¶[0251]: The portable device 103 may also send and/or receive 124 information from the vehicle 101 (such as through a wireless Bluetooth connection to the OBD system, for example); ¶[0141];
Where the portable device 103 is a smart watch and includes a blood pressure sensor to detect a cognitive state of the individual wearing the smart watch and where the portable device 103 includes a transceiver (a communication unit) to wirelessly send and receive information to/from the vehicle (configured to transmit detection information of the sensor to the mobile device)). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto and Miyahara with the features of Stempora because “...the sensors could be used, for example, to monitor the pupil size and heart rate to help determine if the individual is using a reflexive or analytical decision making process at a particular time. If, for example, information derived from the sensor determines that the individual used a reflexive decision making process, further information from the sensor or a different sensor (or historical, environmental, or other information such as from the cognitive map of the individual) may be used to determine or determine a probability that the individual is using a particular heuristic decision making process” (Stempora, ¶[0084]).


Regarding claim 6, Goto and Miyahara teach the information processing device according to claim 1. The combination of Goto and Miyahara fails explicitly to teach the limitations of claim 6 as a whole. 
However, in the same field of endeavor, Stempora teaches:
further comprising: a biosensor configured to detect a motion of a terminal wearer; and 
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]: decision information or information used to determine decision information is obtained from a portable device or wearable device... (such as a smart watch); ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... blood pressure sensor, heart rate monitor... the portable device and/or vehicle comprise one or more sensors, such as a camera or heart rate monitor, that provides information that can be used to determine cognitive information;
Where the portable device 103 is a smart watch and includes a heart rate monitor to detect a heart rate, i.e. a movement of the individual wearing the smart watch (further comprising: a biosensor configured to detect a motion of a terminal wearer))

a communication unit configured to transmit detection information of the biosensor to the mobile device.
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]: decision information or information used to determine decision information is obtained from a portable device or wearable device... (such as a smart watch); ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... radio transceiver, WiFi transceiver, Bluetooth.TM. transceiver, cellular phone communications sensor, GSM/TDMA/CDMA transceiver, near field communication (NFC) receiver or transceiver; FIG. 1: (124); ¶[0251]: The portable device 103 may also send and/or receive 124 information from the vehicle 101 (such as through a wireless Bluetooth connection to the OBD system, for example); ¶[0141];
Where the portable device 103 is a smart watch and includes a heart rate monitor to detect a heart rate, i.e. a movement of the individual wearing the smart watch and where the portable device 103 includes a transceiver (a communication unit) to wirelessly send and receive information to/from the vehicle (configured to transmit detection information of the biosensor to the mobile device)). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto and Miyahara with the features of Stempora because “...the sensors could be used, for example, to monitor the pupil size and heart rate to help determine if the individual is using a reflexive or analytical decision making process at a particular time. If, for example, information derived from the sensor determines that the individual used a reflexive decision making process, further information from the sensor or a different sensor (or historical, environmental, or other information such as from the cognitive map of the individual) may be used to determine or determine a probability that the individual is using a particular heuristic decision making process” (Stempora, ¶[0084]).


Regarding claim 7, Goto and Miyahara teach the information processing device according to claim 1. The combination of Goto and Miyahara fails explicitly to teach the limitations of claim 7 as a whole. 
However, in the same field of endeavor, Stempora teaches:
further comprising: a position sensor configured to detect a position of a terminal wearer; and 
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]: decision information or information used to determine decision information is obtained from a portable device or wearable device... (such as a smart watch); ¶[0087]: the portable device and/or vehicle comprises one or more sensors or components that can provide information for determining a global position or location (such as longitudinal and latitudinal coordinates), relative position or location (such as determining that the location of the portable device is near the driver's seat, the driver's left hand, or within a pocket or purse, for example); FIG. 1: (124); 
Where the portable device 103 is a smart watch and includes a global positioning sensor to determine a position of the individual wearing the smart watch (further comprising: a position sensor configured to detect a position of a terminal wearer))

a communication unit configured to transmit detection information of the position sensor to the mobile device.
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]; ¶[0087]; FIG. 1: (124); ¶[0251]: The portable device 103 may also send and/or receive 124 information from the vehicle 101 (such as through a wireless Bluetooth connection to the OBD system, for example); ¶[0141];
Where the portable device 103 is a smart watch and includes a global positioning sensor to determine a position of the individual wearing the smart watch and where the portable device 103 includes a transceiver (a communication unit) to wirelessly send and receive information to/from the vehicle (configured to transmit detection information of the position sensor to the mobile device)). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto and Miyahara with the features of Stempora to implement “...an algorithm that determines the location or position of the operator of the portable device” and “an algorithm that determines whether or not the operator of the portable device is operating the vehicle or in a position to operate the vehicle” (Stempora, ¶[0105]), in order to provide “...a system for determining a level of risk associated with an individual” (Stempora, ¶[0004). That is, by detecting the position of the driver, a level of risk associated with the driver can be determined. 


Regarding claim 8, Goto and Miyahara teach the information processing device according to claim 1. The combination of Goto and Miyahara fails explicitly to teach the limitations of claim 8 as a whole. 
However, in the same field of endeavor, Stempora teaches:
further comprising: an activity amount measurement sensor configured to detect an activity amount of a terminal wearer; and 
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]: decision information or information used to determine decision information is obtained from a portable device or wearable device... (such as a smart watch); ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... blood pressure sensor, heart rate monitor... the portable device and/or vehicle comprise one or more sensors, such as a camera or heart rate monitor, that provides information that can be used to determine cognitive information; 
Where the portable device 103 is a smart watch and includes a blood pressure sensor to detect a cognitive state of the individual wearing the smart watch (further comprising: an activity amount measurement sensor configured to detect an activity amount of a terminal wearer))

a communication unit configured to transmit detection information of the activity amount measurement sensor to the mobile device.
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]; ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... radio transceiver, WiFi transceiver, Bluetooth.TM. transceiver, cellular phone communications sensor, GSM/TDMA/CDMA transceiver, near field communication (NFC) receiver or transceiver; FIG. 1: (124); ¶[0251]: The portable device 103 may also send and/or receive 124 information from the vehicle 101 (such as through a wireless Bluetooth connection to the OBD system, for example); ¶[0141];
Where the portable device 103 is a smart watch and includes a blood pressure sensor to detect a cognitive state of the individual wearing the smart watch and where the portable device 103 includes a transceiver (a communication unit) to wirelessly send and receive information to/from the vehicle (configured to transmit detection information of the activity amount measurement sensor to the mobile device)). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto and Miyahara with the features of Stempora because “...the sensors could be used, for example, to monitor the pupil size and heart rate to help determine if the individual is using a reflexive or analytical decision making process at a particular time. If, for example, information derived from the sensor determines that the individual used a reflexive decision making process, further information from the sensor or a different sensor (or historical, environmental, or other information such as from the cognitive map of the individual) may be used to determine or determine a probability that the individual is using a particular heuristic decision making process” (Stempora, ¶[0084]).


Regarding claim 9, Goto and Miyahara teach the information processing device according to claim 1. The combination of Goto and Miyahara fails explicitly to teach the limitations of claim 9 as a whole. 
However, in the same field of endeavor, Stempora teaches:
further comprising: a sensor configured to detect a state of a terminal wearer; 
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]: decision information or information used to determine decision information is obtained from a portable device or wearable device... (such as a smart watch); ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... blood pressure sensor, heart rate monitor... the portable device and/or vehicle comprise one or more sensors, such as a camera or heart rate monitor, that provides information that can be used to determine cognitive information;
Where the portable device 103 is a smart watch and includes a blood pressure sensor to detect a cognitive state of the individual wearing the smart watch (further comprising: a sensor configured to detect a state of a terminal wearer))

a storage unit configured to store acquired information of the sensor as log data; and 
(Stempora,
See at least FIG. 1: (103); FIG. 3: (103), (301); ¶[0255]: a non-transitory computer-readable storage medium 301; ¶[0141]; ¶[0142]: cognitive capacity is determined using... historical cognitive load measurements; ¶[0143]: ... the cognitive load and/or cognitive capacity is evaluated over a period of time... the cognitive capacity is determined by analyzing recorded data from one or more sensors; ¶[0047]: baseline cognitive information may be determined for an individual... by analyzing... historical measurements of cognitive information; ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... information from the sensor or a different sensor (or historical, environmental, or other information such as from the cognitive map of the individual) may be used;
Where the portable device 103 includes a non-transitory computer-readable storage medium 301 (a storage unit) that stores historical measurements of cognitive information, recorded data from one or more sensors, to create a baseline cognitive map for an individual (configured to store acquired information of the sensor as log data))

a communication unit configured to transmit detection information of the sensor to the mobile device, 
(Stempora,
See at least FIG. 1: (103); FIG. 2; ¶[0077]; ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... radio transceiver, WiFi transceiver, Bluetooth.TM. transceiver, cellular phone communications sensor, GSM/TDMA/CDMA transceiver, near field communication (NFC) receiver or transceiver... FIG. 1: (124); ¶[0251]: The portable device 103 may also send and/or receive 124 information from the vehicle 101 (such as through a wireless Bluetooth connection to the OBD system, for example); ¶[0141];
Where the portable device 103 is a smart watch and includes a blood pressure sensor to detect a cognitive state of the individual wearing the smart watch and where the portable device 103 includes a transceiver (a communication unit) to wirelessly send and receive information to/from the vehicle (configured to transmit detection information of the sensor to the mobile device))

wherein the log data indicating the state of the terminal wearer before the terminal wearer gets in the mobile device is output to the mobile device.
(Stempora,
See at least FIG. 1: (103); FIG. 3: (103), (301); ¶[0255]: a non-transitory computer-readable storage medium 301; ¶[0141]; ¶[0142]: cognitive capacity is determined using... historical cognitive load measurements; ¶[0143]:The cognitive capacity measurement or estimation for the individual can be made prior to performing the primary or goal state activity such as operating a vehicle... the cognitive load and/or cognitive capacity is evaluated over a period of time... the cognitive capacity is determined by analyzing recorded data from one or more sensors; ¶[0047]: baseline cognitive information may be determined for an individual... by analyzing... historical measurements of cognitive information; ¶[0084]: the portable device and/or vehicle comprises one or more sensors selected from the group:... information from the sensor or a different sensor (or historical, environmental, or other information such as from the cognitive map of the individual) may be used;
Where the portable device 103 includes a non-transitory computer-readable storage medium 301 that stores historical measurements of cognitive information, recorded data from one or more sensors, to create a baseline cognitive map for an individual (wherein the log data indicating the state of the terminal wearer), where the data is recorded and a baseline is made prior to the individual operating a vehicle (before the terminal wearer gets in the mobile device), and where the portable device 103 includes a transceiver to wirelessly send and receive information to/from the vehicle (is output to the mobile device)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto and Miyahara with the features of Stempora because “...the sensors could be used, for example, to monitor the pupil size and heart rate to help determine if the individual is using a reflexive or analytical decision making process at a particular time. If, for example, information derived from the sensor determines that the individual used a reflexive decision making process, further information from the sensor or a different sensor (or historical, environmental, or other information such as from the cognitive map of the individual) may be used to determine or determine a probability that the individual is using a particular heuristic decision making process” (Stempora, ¶[0084]).


Regarding claim 12, Goto and Miyahara teach the information processing device according to claim 1. Goto further teaches:
wherein the information processing device has a [vibration] function and configured to perform [vibration start processing] at an output time of the recovery request notification to the manual driving.
(Goto,
See at least FIG. 1: (2); FIG. 5: (2), (210); ¶[0074]: display unit 210; FIG. 4; FIG. 6; FIG. 7; ¶[0101]: a banner display that is a combination of text with an icon as illustrated in A to G in FIG. 6 may be performed. Alternatively, a pop-up display that is a combination of text with an icon as illustrated in FIG. 7 may be performed;
Where portable terminal 2 (wherein the information processing device) includes display 210  that displays a banner or a pop-up display (has a [...] function and configured to perform [...]) when switching from automatic driving to manual driving (at an output time of the recovery request notification to the manual driving)).

The combination of Goto and Miyahara fails to teach the information processing device has a vibration function and configured to perform vibration start processing, the limitations bolded for emphasis. 
However, in the same field of endeavor, Stempora teaches:
[wherein the information processing device has a] vibration [function and configured to perform] vibration start processing [...].
(Stempora, 
See at least FIG. 1: (103); ¶[0077]: the portable device or wearable device is a... watch (such as a smart watch); ¶[0103]: the portable device and/or vehicle comprises an information transfer medium that provides information to the operator of the vehicle, such as an alert... the information transfer medium for transmitting information from the portable device to the operator... is one or more selected from the group:... mechanical indicator (such as vibrating the portable device...);
Where the portable device is a smart watch ([wherein the information processing device]) and alerts the operator of the vehicle by vibrating the portable device, i.e. the smart watch (has a] vibration [function and configured to perform] vibration start processing [...])). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto and Miyahara with the features of Stempora because the features taught by Stempora constitutes a simple substitution of one known element for another to obtain predictable results. See MPEP §2143 B. 
Specifically, Stempora teaches  “...the portable device and/or vehicle comprises an information transfer medium that provides information to the operator of the vehicle, such as an alert or driving feedback. In one embodiment, the information transfer medium for transmitting information from the portable device to the operator (or from the vehicle to the operator or from the portable device to the operator via the vehicle) is one or more selected from the group: display (such as liquid crystal display, organic light emitting diode display, electrophoretic display, projector or projection display, head-up display, augmented reality display, head-mounted display, or other spatial light modulator), speaker, visible indicator (such as a pulsing light emitting diode or laser, or a light emitting region of the portable device or vehicle), and mechanical indicator (such as vibrating the portable device...)” where an alert to the operator of the vehicle can be any of a display (as also disclosed by Goto, above) or a mechanical indicator such as vibrating the portable device. This shows that the prior art contained a device which differed from the claimed device by the substitution of some components (a display) with other components (a mechanical indicator such a vibrating the portable device). Stempora shows the substituted components and their functions were known in the art and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goto and Miyahara as applied to claim 14, above, and in further view of Aoi et al. (US 2019/0056732 A1), henceforth known as Aoi.

Regarding claim 17, Goto and Miyahara teach the information processing system according to claim 14. Goto further discloses:
wherein the mobile device determines notification timing of a manual driving recovery request notification [on a basis of at least either an arousal level or a position of a driver], and transmits determined notification timing information to the information terminal, and 
(Goto,
See at least FIG. 1: (1), (2); FIG. 2; FIG. 3: (112); FIG. 4. FIG. 9; ¶[0113]: The necessity determination section 112... acquires a remaining distance to an automatic driving section end on the basis of a travel plan generated in the automatic driving ECU 60... The remaining time may be calculated by the necessity determination section 112 from the remaining distance and an average vehicle speed; ¶[0114]: the remaining distance and/or the remaining time to switching from automatic driving to manual driving may also be transmitted when a request notification is transmitted from the vehicle-side unit 1 to the portable terminal 2, and the remaining distance and/or the remaining time may also be displayed when an assistance display is performed in the portable terminal 2;
Where the necessity determination section 112, part of the vehicle-side unit 1 on vehicle HV (wherein the mobile device), estimates a remaining time until the vehicle HV reaches the end of an automatic driving section (determines notification timing of a manual driving recovery request notification) and transmits the remaining time to the portable terminal 2 (and transmits determined notification timing information to the information terminal))

the information terminal executes the manual driving recovery request notification at the notification timing.
(Goto,
See at least FIG. 1: (2); FIG. 5: (2), (210); ¶[0074]: display unit 210; FIG. 4; FIG. 6; FIG. 7; ¶[0101]: a banner display that is a combination of text with an icon as illustrated in A to G in FIG. 6 may be performed. Alternatively, a pop-up display that is a combination of text with an icon as illustrated in FIG. 7 may be performed;
Where portable terminal 2 (the information terminal) includes display 210 that displays a banner or a pop-up display (executes the manual driving recovery request notification) when switching from automatic driving to manual driving (at the notification timing)).

The combination of Goto and Miyahara fails to teach the mobile device determines notification timing of a manual driving recovery request notification on a basis of at least either an arousal level or a position of a driver, the limitation bolded for emphasis.
However, in the same field of endeavor, Aoi teaches:
[wherein the mobile device determines notification timing of a manual driving recovery request notification] on a basis of at least either an arousal level or a position of a driver, [...]
(Aoi,
See at least FIG. 2; FIG. 3; FIG. 5: (S12), (S13); ¶[0120]: automated driving assistance apparatus 10; ¶[0011]: state of the driver; ¶[0129]-¶[0138]: arousal state of driver; ¶[0144], ¶[0146]: alert generated at predetermined timing corresponding to arousal level of driver;
Where automated driving assistance apparatus 10 ([wherein the mobile device]) determines a predetermined timing to issue an alert for switching to manual driving ([determines notification timing of a manual driving recovery request notification]) based on the state/arousal level of the driver and the associated recovery time (on a basis of at least either an arousal level or a position of a driver)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the information processing device of Goto and Miyahara with the features of Aoi because in “...conventional automated driving assistance... appropriately making a switch to manual driving according to the state of the driver, such as the time required before it is possible to recover manual driving when the driver is operating a smartphone, eating, reading, or the like is not taken into consideration” (Aoi, ¶[0006]-¶[0007]). The features of Aoi “...provide an automated driving assistance apparatus... that can provide appropriate support when switching from automated driving to manual driving, according to the state of the driver, such as the time required before it is possible to recover manual driving” (Aoi, ¶[0008]).


Regarding claim 18, Goto, Miyahara, and Aoi teach the information processing system according to claim 17. Goto further discloses:
wherein the information terminal executes processing of at least either outputting an alarm or starting vibration at the notification timing.
(Goto,
See at least FIG. 1: (2); FIG. 5: (2), (210); ¶[0074]: display unit 210; FIG. 4; FIG. 6; FIG. 7; ¶[0101]: a banner display that is a combination of text with an icon as illustrated in A to G in FIG. 6 may be performed. Alternatively, a pop-up display that is a combination of text with an icon as illustrated in FIG. 7 may be performed;
Where portable terminal 2 (wherein the information terminal) includes display 210  that displays a banner or a pop-up display, i.e. outputting an alarm (executes processing of at least either outputting an alarm or starting vibration) when switching from automatic driving to manual driving (at the notification timing)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Otake (US 2016/0121907 A1) teaches an alarm apparatus for a vehicle capable of communicating with a portable terminal to be used at a driver seat by a driver of the vehicle that performs automatic driving, alarms the driver using the portable terminal, and includes a determination unit that determines whether a distance or arrival time from the vehicle to a termination position for the automatic driving is a predetermined value or less, during the automatic driving, based on position information about the vehicle and map information, or based on surrounding environment information about the vehicle, and an alarm unit that displays alarm information for having the driver start manual driving, on a screen of the portable terminal, when the determination unit determines that the distance or arrival time from the vehicle to the termination position for the automatic driving is the predetermined value or less.
Obata et al. (US 2020/0377126 A1) teaches a plurality of sections in a planned travel route include a first basic section for a first automatic driving level, a second basic section for a second automatic driving level lower than the first automatic driving level, and a change preparation section and a main section in the first basic section. An information output control device controls an information output system so as to perform information output in accordance with an output structure allowed in a current section, among a plurality of types of output structures each determined by a combination of output information, an output format, and an output destination device. Allowed output structures for the change preparation section include part of not-allowed output structures for the main section and also include at least part of allowed output structures for the second basic section.
Ishioka (US 2019/0317506 A1) teaches a vehicle control system includes: an inputter that accepts an occupant's operation of a host vehicle; an autonomous driving controller that executes an autonomous driving mode for controlling steering and acceleration/deceleration of the host vehicle in a case where a predetermined operation is accepted by the inputter; and a mode controller that prohibits the autonomous driving mode from being started by the autonomous driving controller in a case where the host vehicle has reached a predetermined section including at least one of a divergence point, a merging point, and a destination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-W (0830-1600) & Th (0830-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668